UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 8, 2011 Chicago Rivet & Machine Co. (Exact name of registrant as specified in its charter) Illinois 000-01227 36-0904920 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 901 Frontenac Road, Naperville, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(630) 357-8500 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 8, 2011, Chicago Rivet & Machine Co. issued a press release announcing its results of operations for the quarter ended September 30, 2011.The press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release, dated November 8, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHICAGO RIVET & MACHINE CO. /s/ Michael J. Bourg Date: November 8, 2011 By: Michael J. Bourg Its:President and Treasurer Exhibit Index Exhibit No. Exhibits Press Release, dated November 8, 2011
